DETAILED ACTION
Status of Claims
Claims 1 -13 are pending.
Claims 1 and 10 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 - 13 of this application is patentably indistinct from claims 1 -20 of Application No. 16/892,768. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,032,089. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention; a Power over Ethernet system for powering light fixtures in a building. 
Similarities in the claims are provided in the table below.
Instant Application No. ‘079
Patent No. ‘089
1. A system for providing power and controlling a plurality of ethernet devices, comprising: a driver, wherein the driver provides for the control of the system; a plurality of sensors, wherein the plurality of sensors collect sensor specific data and are in communication with the driver; a Power over Ethernet (POE) switch, wherein the POE switch is in communication with the plurality of sensors; a plurality of devices in communication with the driver and the POE switch; and a local power source, wherein the local power source is in communication with the POE switch.

5. The system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the driver has a capacitor to allow for the driver to maintain a charge, eliminating the plurality of devices activation delay.
1. A system for providing power and controlling a plurality of ethernet devices, comprising: a driver, wherein the driver provides for the control of the system, and wherein the driver has a capacitor to allow for the driver to maintain a charge, eliminating the plurality of fixtures activation delay; a plurality of sensors, wherein the plurality of sensors collect sensor specific data and are in communication with the driver; a Power over Ethernet (POE) switch, wherein the POE switch is in communication with the plurality of sensors; a plurality of fixtures in communication with the driver and the POE switch, wherein the plurality of fixtures are light sources; and a local power source, wherein the local power source is in communication with the POE switch.
2. The system for providing power and controlling a plurality of ethernet devices of claim 1, further comprising, a relay, wherein the relay is in communication with the POE switch, and an existing building system, in communication with the relay, wherein the relay controls the activation of the existing building system based on commands sent from a control module to the driver, plurality of sensors, or a plurality of switches.
2. The system for providing power and controlling a plurality of ethernet devices of claim 1, further comprising, a relay, wherein the relay is in communication with the POE switch, and an existing building system, in communication with the relay, wherein the relay controls the activation of the existing building system based on commands sent from a control module to the driver, plurality of sensors, or a plurality of switches.
3. The system for providing power and controlling a plurality of ethernet devices of claim 2, further comprising, a local area network, wherein the local area network is in communication with the driver, POE switch, relay, and the plurality of sensors.
3. The system for providing power and controlling a plurality of ethernet devices of claim 2, further comprising, a local area network, wherein the local area network is in communication with the driver, POE switch, relay, and the plurality of sensors.
4. The system for providing power and controlling a plurality of ethernet devices of claim 3, further comprising, at least one switch, wherein the switch is connected to the local area network and the driver controls the at least one switch.
4. The system for providing power and controlling a plurality of ethernet devices of claim 3, further comprising, at least one switch, wherein the switch is connected to the local area network and the driver controls the at least one switch.
6. The system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the local power source is able to activate a series of power modes based on received commands.
5. The system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the local power source is able to activate a series of power modes based on received commands.
7. The system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the driver allows for a constant-current delivery of power via a wired system and control via a wireless system.
6. The system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the driver allows for a constant-current delivery of power via a wired system and control via a wireless system.
8. The system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the plurality of sensors further includes fire and burglary systems.
7. The system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the plurality of sensors further includes fire and burglary systems.
9. The system for providing power and controlling a plurality of ethernet devices of claim 4, further comprising a plurality of control modules integrated into the driver, plurality of sensors, POE switch, relay, and the local power source, and communicate via the local area network.
8. The system for providing power and controlling a plurality of ethernet devices of claim 4, further comprising a plurality of control modules integrated into the driver, plurality of sensors, POE switch, relay, and the local power source, and communicate via the local area network.
10. A Power over Ethernet (POE) system, the system comprising: a driver, wherein the driver has a control module and the control module is able to send and receive commands; a POE switch in communication with the driver, wherein the POE switch sends and receives information from the driver; a plurality of sensors in communication with the POE switch, wherein the plurality of sensors send information to the POE switch; a plurality of devices in communication with the driver and the POE switch, wherein the plurality of devices are able to be controlled independently by the POE switch and the driver; a power source in wired communication with the POE switch, and wherein the control module processes a first set of data received by the plurality of sensors, and generates a set of actions which are sent from the driver to the POE switch to control the plurality of devices.

12. The Power over Ethernet (POE) system of claim 17, further comprising, in response to a lose of power, the driver initiating a protocol to send a power and control signal to a group of the plurality of devices

9. A Power over Ethernet (POE) system, the system comprising: a driver, wherein the driver has a control module and the control module is able to send and receive commands; a POE switch in communication with the driver, wherein the POE switch sends and receives information from the driver; a plurality of sensors in communication with the POE switch, wherein the plurality of sensors send information to the POE switch; a plurality of fixtures in communication with the driver and the POE switch, wherein the plurality of fixtures are able to be controlled independently by the POE switch and the driver; a power source in wired communication with the POE switch, and wherein the control module processes a first set of data received by the plurality of sensors, and generates a set of actions which are sent from the driver to the POE switch to control the plurality of fixtures, and wherein in response to a loss of power, the driver initiating a protocol to send a power and control signal to a group of the plurality of fixtures.
11. The Power over Ethernet (POE) system of claim 17, further comprising, the addition of a new device, wherein the driver connects with the new device and the control module associates the new device with a set of the plurality of devices and associates with new device with a set of the plurality of sensors.
10. The Power over Ethernet (POE) system of claim 9, further comprising, the addition of a new fixture, wherein the driver connects with the new fixture and the control module associates the new fixture with a set of the plurality of fixtures and associates with new fixture with a set of the plurality of sensors.
13. The Power over Ethernet (POE) system of claim 17, further comprising, in response to a signal sent from at least one of the sensors, the POE switch activates a set number of the devices.
11. The Power over Ethernet (POE) system of claim 10, further comprising, in response to a signal sent from at least one of the sensors, the POE switch activates a set number of the fixtures.



Claim Objections
Claims 11 and 12 are objected to because of the following informalities: there appears to be a type in line 1; the limitation reads “The Power over Ethernet (POE) system of claim 17”. However, the is no claim 17 pending. The Examiner believes the claims should read “The Power over Ethernet (POE) system of claim 10”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: there appears to be a type in line 1; the limitation reads “The Power over Ethernet (POE) system of claim 17”. However, the is no claim 17 pending. The Examiner believes the claims should read “The Power over Ethernet (POE) system of claim 11”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: there appears to be a
typo in line 2; the limitation reads “a lose of power”, it should read as “a loss of power”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 – 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leinen et al. (US Patent Application Publication No. 2016/0212828, hereinafter “Leinen”).

As per claim 1, Leinen teaches a system for providing power and controlling a plurality of ethernet devices, comprising:
a driver [LED driver 38, fig.3], wherein the driver provides for the control of the system [0007: …The PoE LED driver can include a microcontroller for receiving first power and control
signals from the PoE switch and for controlling a first LED driver chip to operate an associated LED lighting fixture in response thereto…];
a plurality of sensors [occupancy sensor 6, photodetector 8], wherein the plurality of sensors collect sensor specific data and are in communication with the driver [0034: …The microcontroller 52 can also be connected to the low voltage sensors and switches, such as occupancy sensor 6, photodetector 8 and second wall switch 32, to receive analog inputs 54 there from. The microcontroller 52 can sense the state of the switch 32, sensor 6 or photodetector 8 and can send that information to the DRC 30 via the first power and communications link 16. The DRC 30 may then control the PoE LED driver 38 based on this state information… ];
a Power over Ethernet (POE) switch, wherein the POE switch is in communication with the plurality of sensors [0022: …Thus arranged, the PoE switch 2 may provide power to the plurality of first and second light fixtures 4, 5 via associated first and/or second power and communications links 16, 17. The PoE switch 2 may also provide power to the associated low voltage devices such as the occupancy sensor 6, the photodetector 8 and the wall switches 10, 32…];
a plurality of devices in communication with the driver and the POE switch [0022: light fixtures]; and
a local power source, wherein the local power source is in communication with the POE switch [0019: …The PoE switch 2 may include a line power connection 18 for receiving power from a building power source. As will be understood, the PoE switch 2 is a network switch that has PoE injection (i.e., power injection) built in…].

As per claim 2, Leinen teaches the system for providing power and controlling a plurality of ethernet devices of claim 1, further comprising, a relay, wherein the relay is in communication with the POE switch, and an existing building system, in communication with the relay, wherein the relay controls the activation of the existing building system based on commands sent from a control module to the driver, plurality of sensors, or a plurality of switches [0019: …The PoE switch 2 may also include a network connection 20 for receiving control signals from one or more remote control systems such as a building automation system (BAS). The BAS can be used to monitor and/or control one or more components of the lighting power and control system 1 via the associated first power and communications links 16… ].

As per claim 3, Leinen teaches the system for providing power and controlling a plurality of ethernet devices of claim 2, further comprising, a local area network, wherein the local area network is in communication with the driver, POE switch, relay, and the plurality of sensors [0019: PoE acts as a local area network due to point to point connection with devices via Ethernet cabling].

As per claim 4, Leinen teaches the system for providing power and controlling a plurality of ethernet devices of claim 3, further comprising, at least one switch, wherein the switch is connected to the local area network and the driver controls the at least one switch [0034 – 0035: …The microcontroller 52 can sense the state of the switch 32, sensor 6 or photodetector 8 and can send that information to the DRC 30 via the first power and communications link 16. The DRC 30 may then control the PoE LED driver 38 based on this state information… Either in response to control signals received via the PoE switch 2 or from the analog inputs 54, the microcontroller 52 may provide an output signal…].

As per claim 6, Leinen teaches the system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the local power source is able to activate a series of power modes based on received commands [power modes include on, off, reduced power(e.g. dimming, as dimming would require less power than a fully on state) 0016: The microcontroller can then determine the state (e.g., on, off, dimming level) for each LED driver in the system, 0035: the microcontroller 52 may provide an output signal, which in one exemplary embodiment, may include a dimming control signal, to an LED driver chip 56 to control a lighting level of one or more of the first and second light fixtures 4, 5.].

As per claim 7, Leinen teaches the system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the driver allows for a constant-current delivery of power via a wired system [power is provided via wired 0019: The PoE switch 2 may include a line power connection 18 for receiving power from a building power source. As will be understood, the PoE switch 2 is a network switch that has PoE injection (i.e., power injection) built in.] and control via a wireless system [0018].

As per claim 8, Leinen teaches the system for providing power and controlling a plurality of ethernet devices of claim 1, wherein the plurality of sensors further includes fire [CO2 detector] and burglary systems [motion detectors] [0018: Referring to FIG. 1, a lighting power and control system 1 may include a PoE switch 2 coupled to a light fixture 4, an occupancy sensor 6, a photodetector 8, and a first wall switch 10 via first power and communications links 16. It will be appreciated that although the figures and description identify an occupancy sensor 6, a photodetector 8, and a first wall switch 10, that the system 1 is not so limited, and virtually any kind of sensor(s) including CO.sub.2 detectors, humidity detectors, motion detectors, air quality sensors, power meters and any other information gathering, sensing, and/or control devices can be integrated into this system. ].

As per claim 9, Leinen teaches the system for providing power and controlling a plurality of ethernet devices of claim 4, further comprising a plurality of control modules integrated into the driver, plurality of sensors, POE switch, relay, and the local power source, and communicate via the local area network [0034: LED driver modules].

As per claim 10, Leinen teaches a Power over Ethernet (POE) system, the system comprising:
a driver [LED driver 38, fig.3], wherein the driver has a control module and the control module is able to send and receive commands [0007: …The PoE LED driver can include
a microcontroller for receiving first power and control signals from the PoE switch and for
controlling a first LED driver chip to operate an associated LED lighting fixture in response
thereto…];
a POE switch [PoE switch 2] in communication with the driver, wherein the POE switch sends and receives information from the driver [0022: …Thus arranged, the PoE switch 2 may provide power to the plurality of first and second light fixtures 4, 5 via associated first and/or second power and communications links 16, 17. The PoE switch 2 may also provide power to
the associated low voltage devices such as the occupancy sensor 6, the photodetector 8 and
the wall switches 10, 32…];
a plurality of sensors in communication with the POE switch [occupancy sensor 6,
photodetector 8], wherein the plurality of sensors send information to the POE switch [0034:
…The microcontroller 52 can also be connected to the low voltage sensors and switches, such
as occupancy sensor 6, photodetector 8 and second wall switch 32, to receive analog inputs
54 therefrom. The microcontroller 52 can sense the state of the switch 32, sensor 6 or
photodetector 8 and can send that information to the DRC 30 via the first power and
communications link 16. The DRC 30 may then control the PoE LED driver 38 based on this
state information…];
a plurality of devices in communication with the driver and the POE switch, wherein the plurality of devices are able to be controlled independently by the POE switch and the driver [0026: To power and control the individual lighting elements of the system 1, at least one of the plurality of first and second light fixtures 4, 5 can include a PoE LED driver 38 to condition the power received from the PoE switch 2 and to receive and react to control signals received from a control source such as the first wall switch 10. ];
a power source in wired communication with the POE switch, and
wherein the control module processes a first set of data received by the plurality of sensors, and generates a set of actions which are sent from the driver to the POE switch to control the plurality of devices [0019: …The PoE switch 2 may include a line power connection 18 for receiving power from a building power source. As will be understood, the PoE switch 2 is a network switch that has PoE injection (i.e., power injection) built in…].

As per claim 11, Leinen teaches the Power over Ethernet (POE) system of claim 17 [[claim 10]], further comprising, the addition of a new device, wherein the driver connects with the new device and the control module associates the new device with a set of the plurality of devices and associates with new device with a set of the plurality of sensors [additional fixtures may be added 0026: The LED slave controller 40 can be controlled by the PoE LED driver to drive additional connected LED fixtures without the need for additional power, signal conditioning and/or an additional microcontroller. ].

As per claim 13,  The Power over Ethernet (POE) system of claim 17 [[claim 10]], further comprising, in response to a signal sent from at least one of the sensors, the POE switch activates a set number of the devices [0024: state information received by the DRC from the second wall switch 32, occupancy sensor 6 and/or photocell 8 may be used to control a subset of the first and/or second plurality of light fixtures 4, 5 in lieu of a single light fixture.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mangiaracina; Anthony A. et al. (US Patent Application Publication No. 2008/0197790 A1) “LIGHTING UTILIZING POWER OVER THE ETHERNET” is cited to teach a lighting system in which an Ethernet computer network is used to provide power to one or more light sources that are connected directly to the Ethernet.
Hick; Robert L. et al. (US Patent Application Publication No. 2018/0139823 A1 “POWER OVER ETHERNET‐BASED TRACK LIGHTING SYSTEM” is cited to teach a system that utilizes Power over Ethernet (PoE) to supply low voltage direct current (DC) power to a PoE enabled track lighting system. The system facilitates communications with individual track heads located in a PoE enabled low voltage track channel so that the operational characteristics of the individual track heads can be controlled (e.g., dim, brighten, change color), so that feedback on functional status of individual track heads can be obtained, and so that total system current can be regulated.
Giles; Chad (US Patent No. 10,332,383 B1) “CONNECTED DOOR HINGE” is cited to teach a burglary system that uses Power over Ethernet.
Nee; Patrick Joseph (US Patent Application Publication No. 2014/0204954 A1) “COMMUNICATIONS GATEWAY FOR TRANSMITTING AND RECEIVING INFORMATION ASSOCIATED WITH AT LEAST ONE SERVICE CLASS” is cited to teach a processor that identifies a service class of a plurality of service classes associated with data received at an interface of an apparatus and maps the data to at least one communication port based on the service class.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187